         Case 1:18-cv-11336-FDS Document 100 Filed 09/21/20 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


 COMMONWEALTH OF
 MASSACHUSETTS ex rel. MYKEL
 POWELL, COMMONWEALTH SECOND
 AMENDMENT, INC. and BRENT
 CARLTON; and MYKEL POWELL,

          Plaintiffs,
                                                           Docket No. 1:18-cv-11336-FDS
          v.

 BRIAN HOLMES, et al.,

         Defendants.


                                JOINT MOTION TO DISMISS

       Defendants the Town of Saugus, the Town of Wilmington, the City of Gardner, the Town

of Winchester, the Town of Foxborough, the Town of Andover, the Town of Plymouth, the

Town of Reading, the Town of Wakefield, the City of Medford, James O’Connor (in his

Individual and Official Capacity as the Chief of the Stoughton Police Department), and Donna

McNamara (in her Individual and Official Capacity as the Chief of the Stoughton Police

Department) (collectively, the “Town Defendants”), jointly submit this Motion to Dismiss Count

II of Plaintiffs’ Third Amended Complaint pursuant to Fed. R. Civ. P. 12(b)(1) and 12(b)(6).

       Plaintiffs’ claims against the Town Defendants (Count II of Plaintiffs’ Third Amended

Complaint) must be dismissed for multiple reasons. First, Plaintiffs fail to allege the necessary

facts to support a claim under the Massachusetts False Claims Act (the “MFCA”)—indeed, they

fail to establish any of the requisite elements, including the necessary “claim” for a “false claim.”

Second, the alleged acts taken by the Town Defendants were explicitly permitted by the relevant

statute, and Plaintiffs fail to allege otherwise. Third, the Town Defendants were the intended
          Case 1:18-cv-11336-FDS Document 100 Filed 09/21/20 Page 2 of 4



beneficiaries of the MFCA and nothing indicates that the MFCA waived the Town Defendants’

sovereign immunity. Fourth, the Plaintiffs’ late-stage amendment to their Complaint fails to

meet, and instead constitutes an end-run around, the presentment requirement for claims under

the MFCA. Fifth, none of the Plaintiffs qualify as eligible relators, either because they are not

natural persons or because they lack any direct knowledge of the pertinent facts. Sixth, the

material facts of Plaintiffs’ claims have all been publicly disclosed prior to Plaintiffs bringing

their claims against the Town Defendants, and therefore this Court lacks jurisdiction over those

claims. Finally, Plaintiffs’ claims ultimately create an absurdity where the Commonwealth is,

essentially, suing itself.

        WHEREFORE, for these reasons, detailed in the accompanying Memorandum in

Support, the Town Defendants respectfully request that Count II of Plaintiffs’ Third Amended

Complaint be dismissed with prejudice.
         Case 1:18-cv-11336-FDS Document 100 Filed 09/21/20 Page 3 of 4



       Respectfully submitted,

       By Defendants:

 THE TOWN OF SAUGUS                             THE TOWN OF WAKEFIELD,

 By its attorneys,                              By its attorneys,

 /s/ William F. McGonigle_____                  _/s/ Bradford N. Louison_____________
 Raymond P. Ausrotas, Esq. (BBO #640315)        Bradford N. Louison (BBO# 305755)
 RAusrotas@arrowoodllp.com                      blouison@lccplaw.com
 William F. McGonigle, Esq. (BBO #569490)       Douglas I. Louison (BBO# 545191)
 wmcgonigle@arrowoodllp.com                     dlouison@lccplaw.com
 ARROWOOD LLP                                   LOUISON, COSTELLO, CONDON &
 10 Post Office Square,                         PFAFF, LLP
 7th Floor South                                101 Summer Street, 4th Floor
 Boston, MA 02109                               Boston, MA 02110
 T: 617-849-6200                                (617) 439-0305


 THE TOWN OF WILMINGTON, THE                    THE CITY OF MEDFORD
 TOWNOF GARDNER, THE TOWN OF
 WINCHESTER, THE TOWN OF                        By its attorney,
 FOXBOROUGH, THE TOWN OF
 ANDOVER, THE TOWN OF PLYMOUTH,                 /s/ David S. Monastersky___
 THE TOWN OF READING, JAMES                     David S. Monastersky (BBO #624961)
 O’CONNOR, and DONNA McNAMARA                   Howd & Ludorf
                                                65 Wethersfield Avenue
 By their attorneys,                            Hartford, CT 06114-1190
                                                860-249-1361
 /s/ Thomas R. Donohue_____                     Email: dmonastersky@hl-law.com
 Thomas R. Donohue (BBO #643483)
 BRODY, HARDOON, PERKINS & KESTEN
 699 Boylston Street, 12th Floor
 Boston, Massachusetts 02116
 (617) 880-7100 phone
 (617) 880-7171 fax
 tdonohue@bhpklaw.com
 lkesten@bhpklaw.com


September 21, 2020
         Case 1:18-cv-11336-FDS Document 100 Filed 09/21/20 Page 4 of 4



                                COMPLIANCE WITH LR 7.1

         Pursuant to Local Rule 7.1, the undersigned conferred with counsel for Plaintiffs in
advance of filing this motion. The parties were unable to resolve this matter. Additionally, leave
for this motion was expressly provided by the Court at the September 10, 2020 hearing. (Dkt.
#97.)

                                                            /s/ William F. McGonigle




                                CERTIFICATE OF SERVICE
       I hereby certify that on September 21, 2020, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system, which will send notification of such filing to all
counsel of record.
                                                            /s/ William F. McGonigle
